Citation Nr: 1125784	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than October 23, 2008 for the grant of service connection for osteoarthritis of the lumbosacral spine.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1974 to October 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO) that in pertinent part granted service connection for osteoarthritis of the lumbosacral spine and assigned an effective dates of October 23, 2008.  The Veteran subsequently perfected an appeal as to the effective date assigned.  The Board notes that the Veteran had also disagreed with the effective dates assigned to the grant of service connection for the right knee and left knee disabilities.  In his April 2010 substantive appeal, however, he limited his appeal to the effective date of service connection for the low back disorder.  


FINDINGS OF FACT

1.  In December 2004, the RO denied the Veteran's original claim for service connection for a back disorder.  The Veteran did not appeal this determination.  

2.  Following the 1974 RO decision, the next statement from the Veteran on the matter of entitlement to service connection for a low back disorder was a claim received by VA on October 23, 2008.  An RO decision dated February 4, 2009, implicitly found that new and material evidence had been received to reopen the previously denied claim, and granted service connection for osteoarthritis of the lumbosacral spine with an effective date of October 23, 2008.  


CONCLUSION OF LAW

An effective date earlier than October 23, 2008 for the award of service connection for osteoarthritis of the lumbosacral spine is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.302, 20.1103 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In regard to the claim for an effective date earlier than October 23, 2008 for the grant of service connection for a back disorder, a VCAA-compliant notice letter pertaining to this issue was not provided to the Veteran; however, the request for an earlier effective date is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  In cases involving claims to reopen, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (failure to fulfill duty to assist cannot be basis for CUE even when medical record that RO erroneously failed to obtain later formed basis for award of service connection when RO obtained record).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating any intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation will be the day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The record reflects that, following separation from service, the Veteran immediately filed a claim for service connection for back pain associated with bilateral pes planus.  In a December 1974 decision, the RO denied service connection for a back disorder.  The Veteran did not appeal the claim.  

In an April 2006 decision, the RO granted service connection for pes planus and assigned an effective date of April 22, 2002.  

In an October 2008 letter, the Veteran claimed he is entitled to service connection for a back disorder related to his service-connected pes planus.  

In the February 2009 rating decision, the RO referred to a November 2008 VA examination which found that the Veteran's back disorder was at least as likely as not related to his service-connected pes planus.  Service connection was granted for a back disorder effective October 23, 2008, the date the peitition to reopen a claim for service connection for a back disorder was received.  

The Veteran does not contend error with the December 1974 initial rating decision denying service connection for a back disorder.  Rather, he contends that he is entitled to the same effective date for his back disorder as the grant of service connection for pes planus because his back disorder is secondary to pes planus and has persisted since service.

The Board points out that the December 1974 RO rating decision denying service connection for a back disorder is final.  The only way the Veteran could attempt to overcome the finality of the December 1974 decision - in an attempt to gain an earlier effective date - is to request a revision of that decision on the basis of CUE.  See 38 C.F.R. § 3.105.  In this appeal, however, neither the Veteran nor his representative has asserted that the December 1974 rating decision involved CUE.  Rather, the Veteran has simply asserted that he is entitled to an effective date in 2002 because this is when his pes planus was service-connected.  Following the December 1974 final disallowance of the claim for service connection for a back disorder, the Veteran did not file a formal request to reopen this claim until October 23, 2008.  The Board has thoroughly reviewed the evidence of record from December 1974 to October 2008 to see if the RO received from the Veteran a claim, an informal claim, or an expressed a written intent to file a request to reopen the claim for service connection for a back disorder and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2010).  Significantly, the applications to reopen a claim for service connection for a foot disorder dated in December 1997 and April 2002 specifically refer to the feet and do not make any reference to the denied back disorder claim.  Hence, there was no evidence that the Veteran intended to file a claim for service connection for a back disorder at either time.

In addition, while VA and private treatment records dated prior to October 23, 2008 reflect diagnoses of and treatment for a back disorder, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of treatment for a back disorder, prior to October 23, 2008, cannot be interpreted as informal claim for service connection.

In this case, there is no document that can be construed as a petition to reopen a claim for service connection for a back disorder filed prior to October 23, 2008.  The record clearly shows that the Veteran filed an application to reopen a prior denied claim for a back disorder on that date, and there is no communication from the Veteran to VA prior to that date that can be construed as a pending claim for service connection for a back disorder.  As such, there is no legal basis for granting service connection for a back disorder prior to this date.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than October 23, 2008, for the grant of service connection for a back disorder.  As the Board finds that the preponderance of the evidence is against the appellant's earlier effective date claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than October 23, 2008 for the grant of service connection for osteoarthritis of the lumbosacral spine is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


